Tbe respondent moved for a rebearing, and tbe following, opinion was filed June 10, 1904:
Oassoday, O. J.
On tbe motion for a rebearing, counsel graciously concede tbat tbe opinion filed is correct, in so far as it bolds tbat there was no error in tbe admission of testimony, nor in refusing to direct a verdict in favor of tbe defendant, either on tbe ground tbat tbe highway was not defective, or tbat tbe deceased was guilty of contributory negligence; but otherwise tbe opinion filed is assailed as containing gross misapplication of principles.of law stated, and for tbe misstatements of many facts, and this is done in such a way as to call for rebuke on tbe part of this court. It rarely happens tbat lawyers of good standing at tbe bar transcend the bounds of professional propriety in this court, even when smarting under tbe irritation of disappointment or defeat. But there have been exceptions, and so it happened, many years ago, tbat a rule, in tbe terse language of Chief Justice RyaN, was adopted, fixing a penalty “for printing any brief’ disrespectful to this court or any member of it, or to the-court below, or to opposing counsel.” Supreme Court Rule XXVII; Hanson v. Milwaukee M. M. Ins. Co. 45 Wis. 323, 325. We cannot think tbat counsel, in tbe case at bar, intentionally violated tbe rule, and so we assume tbat tbe rule was not in mind when tbe brief in question was written.
Of course, in tbe administration of tbe law, mistakes are-liable to be made by this court as well as by counsel, and a mutual desire to correct any mistake in. matters of substance-should be indulged.
*238Ooimsel “call attention to a few of” wbat tbev term many “of tlie errors in the statement of facts found in the opinion filed.” These errors consist in stating that certain facts therein mentioned “seem to be undisputed.” Most of such statement of facts was taken from the appellant’s brief. Such facts were not disputed in the brief of the respondent, except as hereinafter mentioned. The rule of this court, with which ■counsel are supposed to be familiar, required “the brief of the respondent” to “point out any insufficiency or inaccuracy in the brief of the opposite party, and supply, correct and answer the same in the order indicated.” Supreme Court Rule IX. If there were any misstatement of facts in the appellant’s brief, material to the questions decided, it was the plain duty of the respondent’s counsel to point it out and correct the inaccuracy. As there was no attempt at such correction, except as hereinafter mentioned, the writer ventured to state that the facts so mentioned seemed to be undisputed.
The question recurs whether the opinion filed contains any ■substantial misstatement of fact material to the questions decided. It is said that instead of its being undisputed that the width of the road at the place in question was between .thirteen and fourteen feet, as stated in the opinion, it appeared from the “plaintiff’s evidence, based upon actual measurement, .... that the highway over the culvert was ten feet and three fourths of an inch.” The witness referred to by counsel, and who participated in such measurement, testified that “Mr. Powers made the measurements of thirteen feet and three inches at the side of the cut. There had been a cut made to take the body out. From the west end of the culvert over to the cut on the east end, where the body was taken out, I think his measurement was ten feet three fourths of an inch, and he announced that. But the whole width of the road, which I regard as practically level, was thirteen feet and three inches.” That was corroborated by several other witnesses. It was stated as uncontradicted in *239tbe appellant’s brief, and was not disputed in tbe respondent’s brief, and no testimony is now referred to as supporting the unqualified statement of counsel. Tbe same witness testified in tbe same connection that “at that time tbe distance from tbe left-hand traveled track, going north, to margin of tbe highway west, that was practically level, was three feet, as measured by me and others. It was practically tbe same when Mr. Powers measured it. Tbe location of tbe entrance to tbe culvert was directly to tbe west of this three feet — still further west. There was a footpath at that time west of tbe west traveled track of tbe highway at tbe culvert, which extended over tbe culvert, outside on tbe west side of tbe traveled track. All of tbe footpath was west of tbe traveled track. I don’t know bow far it went north — south of tbe culvert.” That statement is corroborated by several witnesses, and was stated as a fact in tbe appellant’s brief, but it was disputed in tbe respondent’s brief. Counsel is right in claiming that it was error to state in tbe opinion filed that it was undisputed “that from tbe wheel track on tbe westerly side to the margin of tbe highway was from two and one half to three feet.” As stated by counsel, witnesses on tbe part of tbe plaintiff put such distance from ten to eighteen inches. But such erroneous statement is not material to tbe questions decided in this court, although it may have been material in the trial court.
Tbe opinion is further criticised as stating that it seemed to be undisputed “that tbe culvert was submerged by a stream ■of water about thirty-six feet wide, flowing from tbe bole described.” But that is a perversion of tbe language of tbe opinion referred to, as published, which is as follows: “The highway at tbe culvert was submerged by a stream of water about thirty-six feet wide, flowing from tbe bole described over tbe road from tbe west to tbe east, and from six to ten inches in depth, and that tbe culvert was located about tbe middle of such stream of water.” So tbe statement in tbe *240opinion is not “that tbe culvert was submerged/’ but tbat “the-Highway at the culvert was submerged.” As to the width of the stream so flowing over the highway, one of the plaintiff’s witnesses testified that it was two rods, and its depth to the horse’s knees. Another of the plaintiff’s witnesses states that the width of the strip of water which flowed over the road April 5, 1899, as measured by Powers and Newland, was thirty-six feet. In charging the jury on the question of contributory negligence, the court spoke of the “sheet of water-running over” the road there at the time as being “something like thirty feet in width.” The opinion, as originally written, followed this statement of the trial court as to the width of the stream, but by some inadvertence the figure “30” got. changed to “36,” but that has since been corrected.
Counsel say that “the plaintiff simply contended that the highway itself, as it existed without water there at all, was defective and insufficient, and that such insufficiency proximately caused the death of the plaintiff’s intestate.” And yet counsel urge, as they have the right to urge, especially on the-question of contributory negligence, that this flood of water concealed from the deceased the hole into which her wagon ran. Of course, the case must be determined upon the condition of things as they existed at the time of the accident. The complaint alleged, in effect, that at the time named the-culvert in question was too small to carry off and discharge-the water which naturally accumulated on the west side of the highway from heavy rains and the thawing of snow and ice. The answer alleged, in effect, that at the time and place-in question there occurred an unusual and extraordinary thaw, causing the sudden and rapid melting of snow and an unusual and extraordinary accumulation of water, which caused an overflow of. the highway. The court, among other-things, charged the jury that “there is no claim made now that the culvert, as a culvert, was defective in not being sufficient to ordinarily carry away the surface water, consisting *241of sudden, rises from rains and snows which might aecumu-' late in the area or valley to the immediate west of this. So that you will not consider. The only thing you have a right to consider in answering some other question is the effect of this water at that time.” It is now claimed that there is no evidence to take the case to the jury upon the questions so put in issue by the pleadings, and which we held should have been submitted to the jury. There is certainly evidence tending to prove that on the day of the accident and the day before it was very warm and melted the snow and ice, and that the highway was never overflowed there before; that “this flood was caused merely by the melting of snow”; that “there was ice in the culvert”; that “the top frost was out of the ground in the ravine west of the culvert”; that “there was just a trifle of ice in the bottom of the hole, and some mud there.” The evidence as to the size of the1 stream over the road and the extent of the flood have already been mentioned. AVe think the evidence is sufficient to take the case to the jury upon the question of the unusual and extraordinary accumulation of water, so at issue, and which we have held ought to have been submitted to the jury directly or under the question of proximate cause.
By the Court. — The motion for a rehearing is denied.